MORROW, P. J.
Unlawfully possessing a forged instrument is the offense; penalty assessed at confinement in the penitentiary for two years.
The indictment appears regular. The facts ¡heard before the trial court are not brought up for review; nor does the record reveal a sentence. In a felony case less than capital, a sentence is imperative to give this court jurisdiction of the appeal. See article 772, C. C. P. 1925; Dorsey v. State, 114 Tex. Cr. R. 678, 27 S.W.(2d) 186; Williams v. State, 99 Tex. Cr. R. 356, 269 S. W. 434.
The appeal is dismissed.